Title: To John Adams from Harry Innes, 30 April 1800
From: Innes, Harry
To: Adams, John



Sir,
Kentucky, Frankfurt April 30th: 1800

Pardon me if my zeal for the public good hath induced an address to you in your official capacity different from the common rotine of business; yet sir when you reflect on both the importance & delicacy of the subject, I trust this deviation will be excused as I would not be willing to commit myself upon the occasion to any other person except yourself.
Thro’ the medium of a correspondence which subsists between three of the representatives in Congress from this State & myself, I am informed that it is probable a considerable change in the Judicial system of the United States will take place & that by it the appointment of one additional Judge for this District will be necessary.
I have reason to believe that Mr. William Murray and Mr. William McDowell both Attornies at law will be recommended to you to fill the Office, should one be created by the passage of the Bill under consideration. It is upon the subject of this appointment, that I shall venture to obtrude some observations under a certain confidence that they will remain within your own bosom & that you will make use of the information only as the exigencies of the case may require.
Mr. Murray is a sound Lawyer, he wants application, yet is capable of making a good Judge, if it was not his misfortune to be at times guilty of great intemperance, which would place him occasionally in a situation very much unbecoming a Judge.
Mr. McDowell is a gentleman of easy manners possessing great sobriety, yet wants the essential requisite of a Judge—Legal knowledge—neither does he possess a capacity to acquire knowledge upon. With Mr. Murray I have lived for twelve years last part in habits of intimacy, and with Mr. McDowell fourteen, therefore this information will not I presume be supposed to arise from any other cause than that of the good of my country, especially when I declare that the gentleman who I am about to recommend is totally unconnected with me & to whom am more a stranger than to either of the others, having never resided nearer than twenty miles to him.
Mr. Buckner Thruston who is now a District Judge for this State will in many instances be superior to either of the other gentlemen—His integrity is equal to either, his education equal to Mr. Murray’s & greatly superior to that of Mr. McDowell—His legal knowledge, if not equal to Mr. Murrays, is not far inferior & greatly exceeds Mr. McDowell’s. He is a younger man than either, capable of application, possessing great sobriety & as a Judge rising in the estimation of his country.
Candor requires that I should conceal nothing from you respecting the character of Mr. Thruston as it is my intention to recommend him to your attention. Some years since he was addicted to Gambling—But upon minute enquiry I am informed he has entirely abandoned that destructive vice and now is considered as free from it as any man in the Union.
You now sir have my sentiments respecting the three gentlemen; Mr. Thruston is a stranger to my addressing you, yet if circumstances shall require an additional Judge I take the liberty of recommending him to you for nomination, pledging myself for his acceptance should he be appointed.
With considerations of great respect  / esteem I am sir your mo. ob. servt.

Harry Innes